Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the application
2.	Claims 1-19 are pending in this application.
Claims 1-19 have been rejected. 

Claim Rejections - 35 USC § 112
3.	Claims 1-12, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 recite “Finally cooled”. However, it is unclear what is meant by the term “finally” which makes the claims 1, 17 indefinite.
Regarding the step of “comprising a further step of physically removing microorganism” as claimed in claim 11, is interpreted as it is after the step of packaging as claim 11 depends on claim 1. Therefore, this step of claim 11 after packaging step renders claim 11 indefinite. 
Regarding claim 17, it is also to be noted that claim 17 recites the steps of packaging (step C) followed by hydrolysis (step d) and followed by physically removing microorganism (Step e). It is unclear how hydrolysis and physically removing microorganism (i.e. microfiltration step etc. which physically removes microorganism) steps are done after the step of packaging. This makes claim 17 indefinite. 
Claim 3 recites the step of “furthermore involves hydrolysis”. Claim 3 depends on claim 1. However, it is not clear which step in the ‘sequential steps’ of claim 1, will be hydrolysis step. Therefore, it renders claim 3 indefinite.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1-8, 11-12, 17-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ur-Rehman et al. US 2007/0166447 (From applicants IDS on 8/6/2020, prior art A13) in view of NPL Rysstad (Rysstad International J of Dairy Technology, vol 39 (2): pages 85-96, 2006) (From applicants IDS on 8/6/2020, prior art C40).

7. 	Regarding claims 1, 7, 17, 18, 19, Ur-Rehman et al. discloses
(i) that a lactose reduced milk composition can be made (at least in [0058]) and low lactose milk contains 1wt% to 3wt.% lactose (at least in [0038]) to meet “mono- and disaccharide 1-3wt.% as claimed in claim 1 (a). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
(ii) Ur-Rehman et al. also discloses that the UF/DF treated milk (at least in [0029]) is heat treated and cooled (at least in [0030]) and heat treatment can be made by Pasteurization, ultra- pasteurization (i.e. High Temperature HT) condition also (at least in [0033]) followed by packaging (i.e. cooled and packaged) cooling and hydrolyzing using lactase enzyme (at least in [0030], [0031], [0035]).Therefore, it is considered as broad disclosure. 
(iii) Regarding claims 7, 18, Ur-Rehman et al. also discloses that after lactose hydrolysis, the lactose-free milk is pasteurized prior to packaging ([0033]) to meet claims 7, 18.
Regarding claims 1, 9, 10 and 17 and 18, Ur-Rehman et al. also discloses that after lactose hydrolysis, the lactose-free milk is pasteurized prior to packaging in a container (at least in [0033]) to obtain packaged lactose reduced milk product.
Ur-Rehman et al. is silent about claim 1 step (b), claims 9, 10, 17, 18. 
NPL Rysstad discloses that UHT treatment can be by heating milk at 130- 145-degree C for less than 1 second (page 87, col 2 last paragraphs) to meet claims 1(b), 9, 10, 18, and 19. It is well-understood that the destruction of the microorganism by High-heat method is the physical method, therefore, it reads on “physically removing microorganism” to meet claim 11 and claim 17 (e). One of ordinary skill in the art would have been motivated to include the step of UHT treatment by heating milk at 130- 145 degree C for less than 1 second (page 87, col 2 last paragraphs) into the sterilization step (i.e. step (iv) above) prior to packaging step of Ur-Rahman et al. ([0033], [0034]) in order to kill heat-resistant psychotropic spores without damaging milk flavors (page 87, col 2 last paragraph) to provide extended shelf-life (ESL) (page 85, Introduction, col 1 first line). Even if NPL Rysstad discloses the UHT treatment to milk, however, it is applicable to any kind of milk including the lactose reduced enzyme inactivated final milk to destroy, in particular, spore containing microbes and packaged after sterilization in order to make the sterile packaged product.
It would have been obvious to one of ordinary skill in the art at the time of invention to include the teaching of NPL Rysstad, into Ur-Rehman et al. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to include the heat treatment at 65-degree C (i.e.149-degree F) to modify the heat treatment step of Ur- Rehman et al. ([0035]) in order to inactivate plasminogen/plasmin enzyme inactivation. One of ordinary skill in the art would also have been motivated to use the condition to kill heat-resistant psychotropic spores without damaging milk flavors (page 87, col 2 last paragraph) to provide extended shelf-life (ESL) (page 85, Introduction, col 1 first line). It is to be noted that the amended claim 1 recites the phrase “at least one of:” Therefore, examiner has addressed “at least one of: (1) after subjecting the milk-related feed to the enzyme inactivation” step only.
Regarding claimed High heat treatment step, it is also to be noted that absent showing of unexpected results, the specific amount time and temperature for ultra-pasteurization is not considered to confer patentability to the claims. As the temperature are variables that can be modified, among others, by adjusting the time (inverse relation), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of temperature and time in Ur-Rehman et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired ultra-pasteurization condition.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 17 step (d), Ur-Rehman et al. also discloses the hydrolysis step to hydrolyze lactose by the enzyme lactase (at least in [0034]) to meet the step of “hydrolysis” and “hydrolysis” (at least in [0033]).
Regarding claim 11 which depends on independent  claim 1 and independent claim 17 step (e), Ur-Rehman et al also discloses that the lactose free (hydrolyzed) milk is micro-filtered to remove bacteria etc. ([0033]) which is “physical removal step. Regarding the step of “comprising a further step of physically removing microorganism” as claimed in claim 11, and also step of claim 17 (e) after packaging step are unclear and therefore, is considered 112 second paragraph rejection as discussed above. 
Regarding claims 1, 17, it is also to be noted that Ur-Rehman et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to perform “hydrolysis step, after microfiltration” for claims 1,3,17 (See claim 3 below and claim 3 does not specify after which step of claim 1 from which claim 3 depends on) and “after packaging step” as claimed in claim 17. Although claim 17 has 112 second paragraph issue also as discussed above. 

8.	Regarding claim 2, UR-Rehman et al also discloses (Fig 1) claimed step of claim 2.

9.	Regarding claims 3, 4, 5 and 6, Ur-Rehman et al. also discloses the hydrolysis step to hydrolyze lactose by the enzyme lactase (at least in [0034]) to meet the step of “hydrolysis” and “hydrolysis” (at least in [0033]) to meet claims 3, 4, 5, 6.
It is also to be noted that regarding claim 3, which depends on claim 1 and elaborates the step of claim 1 (a), Ur-Rahman et al. discloses a lactose-reduced milk related product is obtained by subjecting a milk to at least one UF which leads to UF retentate and a permeate which provides lactose reduced UF retentate fraction ([0039] and fig 1) which reads on claim limitation of claim 3.
(iv) Ur-Rehman et al. also discloses that the heat treatment is performed e.g. using ultra pasteurization or sterilization method in order to have an extended shelf life before packaging the product (at least in [0033], [0034]) to meet claim 4.

10.	Regarding claim 8, “at most 3% lactose (w/w) can read on zero% also. However, Ur-Rehman et al. discloses that a lactose reduced milk composition can be made ([0058]) and low lactose milk contains 1wt% to 3wt.% lactose ([0038]) to meet “mono- and disaccharide 1-3wt.% as claimed in claim 1 (a). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

11.	Regarding claims 12, 19, Ur-Rehman et al. also discloses the lactose-reduced milk-related product is packaged product ([0033]) and, therefore, a packaged, lactose-reduced milk -related product is obtained.
The Examiner notes that these claims 12 and 19 are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.


12.	Claims 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ur-Rehman et al. US 2007/0166447 in view of NPL Rysstad (Rysstad International J of Dairy Technology, vol 39 (2): pages 85-96, 2006).

13.	Regarding claim 13, Ur-Rehman et al. discloses a lactose reduced milk composition can be made ([0058]) having low lactose milk contains 1wt.% to 3wt.% lactose ([0038]) and the lactose reduced milk product has extended shelf life ([0033]). Even if Ur-Rehman et al. does not specifically mention the claim limitation of “a shelf-life of at least 30 days when kept at 25- degree C” or “at least 70 days when kept at 5-degree C”, it is to be noted that (i) Ur-Rehman et al. has broadly disclosed “an extended shelf life” which can include “having a shelf life” as claimed in claim 13 also.
Ur-Rehman et al. also discloses that such a product or related component derived from milk can be heat treated by pasteurization before packaging step ([0034]). It is known that pasteurization causes destruction of microorganisms to enhance stability and shelf life of the product. Therefore, steps responsible to determine shelf-life including pasteurization step is optimizable. 
One of ordinary skill in the art would have been motivated to modify Ur-Rehman et al. ([0034]) to include pasteurization step of the milk product prior to packaging step of Ur-Rahman et al. ([0033], [0034]) as disclosed by NPL Rysstad et al. in order to kill heat-resistant psychotropic spores without damaging milk flavors (page 87, col 2 last paragraph) to provide extended shelf-life (ESL) (page 85, Introduction, col 1 first line). Even if NPL Rysstad discloses the UHT treatment to milk, however, it is applicable to any kind of milk including the lactose reduced enzyme inactivated final milk to destroy, in particular, spore containing microbes and packaged after sterilization in order to make the sterile packaged product.
 In addition, it is within the skill of one of ordinary skill in the art to optimize the shelf-life of a product by further optimizing the conditions which is related to stabilization e.g. pasteurization of the final product by destroying the pathogenic microorganisms, causative agent to destroy stability of the product. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of shelf-life in Ur-Rehman et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired shelf life as claimed in claim 13  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

14.	Regarding claim 15, at most 3% lactose (w/w) can read on zero% also. However, Ur-Rehman et al. discloses that a lactose reduced milk composition can be made ([0058]) and low lactose milk contains 1wt% to 3wt.% lactose ([0038]) to meet “mono- and disaccharide 1-3wt.% as claimed in claim 1 (a). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

15.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ur-Rehman et al. US 2007/0166447 in view of NPL Rysstad (Rysstad International J of Dairy Technology, vol 39 (2): pages 85-96, 2006) as applied to claim 13 and further in view of NPL Chen et al. (in J Dairy Sci. 88:1618-1630, 2005). 

16.	Regarding claim 14, Ur-Rehman et al. does not specifically address the claim limitation of claim 14.
NPL discloses that beta lactoglobulin is a whey protein having multi-benefits (in Conclusion). However, its denaturation can be controlled from the teaching of NPL Chen et al.  (Fig 7) from the time, temperature and percent denatured curve as disclosed by NPL (Fig 7). It is to be noted that Ur-Rehman et al. discloses that the UF/DF treated milk is heat treated at 146-degree F for 30 minutes followed by cooling and hydrolyzing using lactase enzyme ([0030], [0031], [0035]). This 146-degree F is about 63-degree C for 30 minutes which is responsible to denature about within 20-30% beta lactoglobulin as disclosed by NPL (Fig 7). 
However, it is understood that as because claim 14 depends on claim 13, and claim 13 does not specify any time and temperature for sterilization step, therefore, it is within the skill of one of ordinary skill in the art to optimize the time and temperature of the milk to sterilize milk in a way so that the denaturation of beta lactoglobulin can be minimized including the amount of beta lactoglobulin having less than 50% (w/w) compared to the total amount of both denatured and non-denatured beta-lactoglobulin in order to restore its nutritional value (Under Conclusion) to meet claim 14.  
It is also to be noted that this is considered as result effective variable. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of furosine, by optimizing the amount of lactose in Ur-Rehman, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired (minimal) Maillard reaction to protect loos of available lysine as discussed above.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ur-Rehman et al. US 2007/0166447 in view of NPL Rysstad (Rysstad International J of Dairy Technology, vol 39 (2): pages 85-96, 2006) as applied to claim 13 and further in view of Tossavainen, O et al. (Entitled “Furosine formation…..carbohydrate reduced UHT milks” , pages 254-258, 2008 [Applicants IDS 8/6/2020, NPL reference C62]. 

18.	Regarding claim 16, Ur-Rehman et al. is silent about claim limitation of claim 16. However, it is interpreted as the furosine content can be at most 80mg/100 gm protein (i.e. furosine content may be nil or minimal) on day 49 at 25-degree C. 
It is evidenced by applicants’ specification ([0308]) that furosine is a parameter to determine the amount of Maillard reaction which is the reaction between lactose and protein bound lysine by which valuable amino acid lysine availability is reduced or become minimal due to its loss. Therefore, as discussed above, as because Ur-Rehman et al. discloses a lactose reduced milk composition can be made ([0058]) having low lactose milk contains 1wt.% to 3wt.% lactose ([0038]), therefore, the low or minimal availability of lactose makes lower/minimal amount of Maillard reaction product and, therefore, furosine can be made within the limit including within the claimed value as claimed in claim 16. 
(Additionally), Tossavanen, O et al. discloses that furosine content reduces the availability of lysine amino acid (at least in paragraph 2, Under Introduction).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ur-Rehman et al. to reduce furosine formation as minimum (or close to nil) and lysine blockage (at least in paragraph 2, Under Introduction). 
However, it is also within the skill of one of ordinary skill in the art to optimize the amount of lactose by optimizing its hydrolysis step to determine residual minimal amount of lactose which can bring the furosine amount within the lower range value as claimed in claim 16.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of furosine, by optimizing the amount of lactose in Ur-Rehman, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired reduced furosine formation as minimum (or close to nil) and lysine blockage (at least in paragraph 2, Under Introduction of Tossavanen, O et al.). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
19. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792